Chapman, J.
Mr. Smith, the administrator of James T. Scott, testified, on behalf of the defendant, that everything in dispute was to be referred, and that the oxen, which are the subject of this action, were in dispute. Thus the referees had full authority in the matter. They awarded that the plaintiff should pay to Smith, “ for the claim of the estate in one yoke of oxen, one hundred and fifty dollars.” This is the whole of their award on that subject. They did not award that Smith should transfer or convey to the plaintiff any interest in them, or release any right in them, or that they should become the property of the plaintiff upon any contingency, or on performance of any condition. But the award treats them as belonging to the plaintiff already, and establishes the amount which he owes the estate on account of them, and awards payment of that sum. The judge therefore ruled correctly that, by virtue of the submission and award, the plaintiff had become the owner of the property, and was entitled to recover. He is entitled to recover, not because the award transferred the property to him, but because it decided, in effect, that they were his property already, and that he owed the estate a certain sum on account of them.

Exceptions overruled.